Alton Taylor was convicted in the county court of Stephens county of the crime of vagrancy, and his punishment fixed at a fine of $25.
This appeal has been pending in this court since the 29th day of April, 1921, the cause having been submitted June 1, 1922, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in his behalf. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed.